        Case 1:15-cr-10338-FDS Document 2854 Filed 11/26/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )       Cr. No. 15-10338-FDS
                                           )
11.    CESAR MARTINEZ,                     )
       a/k/a “Cheche,”                     )
                                           )
                     Defendant             )

             SENTENCING MEMORANDUM OF THE UNITED STATES

       On February 26, 2018, after a month long trial, a United States District Court jury

convicted Herzzon Sandoval, a/k/a “Casper,” Edwin Guzman, a/k/a “Playa,” and Erick

Argueta Larios, a/k/a “Lobo,” of racketeering conspiracy, in violation of 18 U.S.C.

§ 1962(d), and convicted Cesar Martinez, a/k/a “Cheche,” of conspiracy to possess with

intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 846. In its Pre-

Sentence Report dated July 12, 2018 (“PSR”), the United States Probation Office concluded

that Martinez’s guideline sentencing range (“GSR”) was 60-63 months with a 60-month

mandatory minimum sentence.

       The evidence presented at trial demonstrated that the advisory guideline range does

not fully account for the danger posed by Martinez. Pursuant to 18 U.S.C. § 3553(a), the

United States respectfully requests that the Court sentence Martinez to 120 months in prison

and 3 years of supervised release.

       During the investigation, agents utilized CW-1 to set up several so-called “protection

details” with members of MS-13 who believed they were protecting kilogram-sized cocaine

shipments from Massachusetts to New Hampshire (in actuality, MS-13 members and CW-1

picked up cocaine from an undercover police officer and delivered the cocaine to another
        Case 1:15-cr-10338-FDS Document 2854 Filed 11/26/18 Page 2 of 5



undercover police officer while under constant surveillance). On February 14, 2014,

Martinez, Jose Hernandez-Miguel, also known as “Muerto,” and CW-1 “protected” a one-

kilogram shipment of cocaine. Agents recorded a conversation with Martinez before the

protection detail where he eagerly assured CW-1 he was an experienced drug trafficker who

would break up any attempt by the police to intercept the cocaine delivery. Martinez was

well-suited for the role of look-out: on the way back from New Hampshire to Chelsea,

Martinez called CW-1 to report, “There goes the truck and the [unintelligible] again. Along

Central Street, man . . . the whore doesn’t have a front plate.” In fact, Martinez spotted one

of the agents on surveillance in a truck without a front license plate. Like all the other MS-13

members who participated, Martinez was paid $500 for protecting the kilogram of cocaine.

       In addition to the drug protection detail with Muerto and CW-1, several cooperating

witnesses identified Martinez as “Cheche,” a member of MS-13’s Eastside Loco Salvatrucha

(or ESLS) clique. During the trial, the Court heard reliable evidence of Martinez’s

involvement with MS-13 and his commission of serious crimes of violence, including the

following:

       •      In 2008, Muerto – a cooperating witness this Court has previously found to be
              credible – testified that he and Martinez went to the Maverick Square T station
              in East Boston to hunt for “chavalas.” Martinez, Muerto, and two other MS-
              13 members attacked a group of gang rivals with a machete, a baseball, and
              knives before retreating to Martinez’s home.

       •      On December 14, 2014, MS-13 member Hector Enamorado, a/k/a “Vida
              Loca,” murdered Javier Ortiz in an after-hours beer hall in Chelsea. Noe
              Salvador Perez Vasquez, a/k/a “Crazy,” provided Vida Loca the murder
              weapon, and Luis Solis Vasquez, a/k/a “Brujo,” provided armed back up. At
              trial, Muerto testified that Martinez drove Crazy and Brujo from the ESLS
              home base, a garage in Everett, to meet Vida Loca in Chelsea. Once there,
              Crazy delivered the gun to Vida Loca and Vida Loca and Brujo murdered Ortiz
              and shot a second victim, Saul Rivera, in the chest.

       •      Agents successfully recorded several ESLS clique meetings. At the beginning

                                               2
           Case 1:15-cr-10338-FDS Document 2854 Filed 11/26/18 Page 3 of 5



                of each meeting, the clique’s Second Word, Edwin Guzman, a/k/a “Playa,”
                collected dues from the assembled members, including Martinez. These dues
                went to support MS-13 generally, to purchase clique firearms, to aid clique
                members in trouble, and to help bring deported clique members back to the
                United States. Martinez was also present when the clique discussed topics such
                as whether to join MS-13’s East Coast Program and the need to discipline
                clique members who violated gang rules.

       •        On January 8, 2016, Martinez and other members of ESLS met at a garage in
                Everett to consider whether to promote Joel Martinez, a/k/a “Animal,” to
                homeboy or full member in MS-13. In the months preceding the meeting,
                Animal had murdered a teenaged gang rival in East Boston and (with ESLS
                clique members) stabbed two other gang rivals. During the meeting, ESLS
                members discussed what it took to become a member of MS-13, discussed ways
                to take credit for Animal’s murder, and discussed ways to shield Animal from
                the police. Members discussed how ESLS needed more members like Animal,
                who was willing represent MS-13 “the right way.” Prospective members had to
                be tested: “Let them come and kill. Let them come and feel the pressure . . .
                they need to stick the knife in and see what happens . . . if you have love for the
                Barrio, you will show your balls there.” At the conclusion of the meeting, ESLS
                members kicked and beat Animal as Edwin Guzman, the clique’s Second
                Word, counted for thirteen seconds. After the beating, members flashed MS-13
                gang signs as they raced to embrace Animal. One member put his arm around
                Animal’s shoulder and said, “Welcome to the Mara.” Martinez’s face was
                clearly captured on the video recording of the jump in ceremony. 1

       •        After the defendants were arrested, ESLS member Erick Argueta Larios, a/k/a
                “Lobo,” told Muerto that in 2015 he had believed that CW-1 was an informant
                and had asked for a “green light” or permission to murder CW-1 from the
                clique’s leader, Herzzon Sandoval, a/k/a “Casper.” Lobo recruited Martinez
                to help him commit the murder and Lobo told Muerto that he and Martinez
                had “everything ready” to commit the murder.

       1
          The recording of the jump in ceremony suggests that before the meeting, Martinez
was concerned about the attention that Animal and other younger prospective members could
bring to the clique. Ultimately, whether Martinez expressed reservations about Animal
joining ESLS is beside the point. ESLS was comprised of older, more mature members who
operated more quietly, but no less lethally, than other MS-13 cliques in Massachusetts. ESLS
(through Brujo, with Martinez’s help) participated in the murder of Ortiz in 2014. Members
of ESLS committed numerous violent attacks over the years, including, for example,
Martinez and Muerto’s above-referenced 2008 attempted murder and Muerto’s attempted
murder at Highland Park in Chelsea on May 12, 2015. When Martinez told the clique, “What
I told you and as I explained to you, what I don’t want is for the homies to go to jail,” he is
not rejecting the ethos of MS-13 but rather expressing his desire that the clique continue to
operate as it had. Nevertheless, Martinez was at the jump in ceremony and along with other
members of ESLS welcomed Animal into MS-13.
                                                 3
        Case 1:15-cr-10338-FDS Document 2854 Filed 11/26/18 Page 4 of 5




       Simply put, Martinez is more dangerous than his GSR suggests. Martinez’s

involvement in MS-13 was corroborated by the testimony of two members of his ESLS clique,

Muerto and Mauricio Sanchez, also known as “Tigre,” by the ESLS clique recordings, and

by his involvement in the protection detail along with other MS-13 members. Martinez

committed violence on behalf of MS-13 and he contributed funds to ensure the success of the

enterprise. At Lobo’s sentencing hearing, the Court concluded that Muerto’s credible

testimony, plus other corroborating evidence, was sufficient to find by a preponderance that

Lobo had conspired to murder CW-1, and Lobo’s GSR was based in large part on that finding.

It is significant – but based on the evidence, not surprising – that Lobo selected Martinez to

help him carry out a core MS-13 function, the murder of a suspected informant.

       For the reasons set forth above, the government requests that the Court sentence

Martinez to 120 months in prison. This is a significant upward departure from his correctly-

calculated GSR but it is the only sentence that serves general and specific deterrence,

promotes respect for the law, and protects the public. While it appears certain that Martinez

will be deported at the conclusion of his sentence, the government further requests that the

Court impose a period of 3 years of supervised release.




                                              4
        Case 1:15-cr-10338-FDS Document 2854 Filed 11/26/18 Page 5 of 5



                                      CONCLUSION

        For all of the foregoing reasons, the Court should sentence Martinez to 120 months

in prison followed by 3 years of supervised release.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                           By:     /s/ Christopher Pohl
                                                   Christopher Pohl
                                                   Kelly Begg Lawrence
                                                   Glenn A. MacKinlay
                                                   Kunal Pasricha
                                                   Assistant U.S. Attorneys

                              CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify the foregoing document was filed through the
Electronic Court Filing (ECF) system on November 26, 2018 and will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.

                                                   /s/ Christopher Pohl
                                                   Christopher Pohl
                                                   Assistant U.S. Attorney




                                              5
